DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 10/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “HEAD MOUNTED DISPLAY,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 6, 7, 9 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 8 of copending Application No. 17/361,326 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims contain all claim limitation/s of claims 1-3, 6, 7, 9 and 10 (see table below).

Claims at issue
Copending claims 
1. A head mounted display, comprising: 
a transmissive display, having an active surface and generating a display image beam on the active surface; 
a first lens, having a first surface facing the active surface of the transmissive display and a second surface opposite to the first surface; 
a second lens, having a third surface and a fourth surface opposite to each other; and 
a beam splitter coating, disposed between the second surface of the first lens and the third surface of the second lens, 
wherein the third surface of the second lens and the second surface of the first lens are attached to each other through the beam splitter coating, the first lens is a convex lens, and the second lens is a concave lens.
1.  A head mounted display for virtual reality, comprising: 
a first display having an active surface, wherein the first display is a transparent display, and the first display generates a first display image beam on the active surface of the first display; 
a first lens having a first surface facing the active surface of the first display and a second surface opposite to the first surface; 
a second lens having a third surface and a fourth surface opposite to each other; 
a beam splitter coating disposed between the second surface of the first lens and the third surface of the second lens, 
wherein the third surface of the second lens and the second surface of the first lens are attached to each other through the beam splitter coating, the first lens is a convex lens, 
a second display having an active surface facing the fourth surface of the second lens, 
wherein the second display generates a second display image beam on the active surface of the second display.

2. The head mounted display according to claim 1, wherein a non-active surface of the first display is opposite to the active surface of the first display, and the non-active surface of the first display faces a user.
3. The head mounted display according to claim 1, wherein the first surface of the first lens has a first curvature, the second surface of the first lens has a second curvature, and an absolute value of the first curvature is less than an absolute value of the second curvature.
3. The head mounted display according to claim 1, wherein the first surface of the first lens has a first curvature, the second surface of the first lens has a second curvature, an absolute value of the first curvature is less than an absolute value of the second curvature, and the third surface of the second lens has a third curvature.
6. The head mounted display according to claim 4, wherein a sum of the second curvature and the third curvature is 0.
4. (Original) The head mounted display according to claim 3, wherein a sum of the second curvature and the third curvature is 0.

5. The head mounted display according to claim 1, wherein the beam splitter coating reflects the first display image beam and transmits a reflection display image beam to a target region.
9. The head mounted display according to claim 1, wherein the second surface of the first lens, the beam splitter coating, and the third surface of the second lens are glued to each other.
7. The head mounted display according to claim 1, wherein the second surface of the first lens, the beam splitter coating, and the third surface of the second lens are glued to each other.
10. The head mounted display according to claim 7, wherein the target region is an exit pupil position of the head mounted display.
8. The head mounted display according to claim 5, wherein the target region is an exit pupil position of the head mounted display.



Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20200089002 A1).
Regarding claim 1, Lee teaches a head mounted display (Fig. 2), comprising: a transmissive display (OL), having an active surface and generating a display image beam on the active surface; a first lens (CX), having a first surface facing the active surface of the transmissive display (OL) and a second surface opposite to the first surface; a second lens (CC), having a third surface and a fourth surface opposite to each other; and a beam splitter coating (MR), disposed between the second surface of the first lens (CX) and the third surface of the second lens (CC), wherein the third surface of the second lens (CC) and the second surface of the first lens (CX) are attached to each other through the beam splitter coating (MR), the first lens (CX) is a convex lens, and the second lens (CC) is a concave lens.
Regarding claim 2, Lee further teaches the transmissive display (OL) further has a non-active surface opposite to the active surface, wherein the non-active surface faces a user (EB).

Regarding claim 4, Lee further teaches the third surface of the second lens (CC) has a third curvature, the fourth surface of the second lens (CC) has a fourth curvature, and an absolute value of the third curvature is greater than an absolute value of the fourth curvature (Fig. 2).
Regarding claim 5, Lee further teaches the first curvature is the same as the fourth curvature (Fig. 2).
Regarding claim 6, Lee further teaches a sum of the second curvature and the third curvature is 0 (Fig. 2; [0038]).
Regarding claim 7, Lee further teaches the beam splitter coating (MR) reflects the display image beam (DL) and transmits a reflected display image beam to a target region (EB; Fig. 2).
Regarding claim 8, Lee further teaches the fourth surface of the second lens (CC) receives an ambient light beam (EL), the beam splitter coating (MR) transmits the ambient light beam (EL), and the second lens (CC) and the first lens (CX) focus the ambient light beam and cause a focused ambient light beam to be transmitted to the target region (EB).
Regarding claim 10, Lee further teaches the target region (EB) is an exit pupil position of the head mounted display (Fig. 2). 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hoppe (US 6075651 A).
Regarding claim 9, Lee does not explicitly teach the second surface of the first lens (CX), the beam splitter coating (MR), and the third surface of the second lens (CC) are glued to each other (Fig. 2).
Hoppe teaches having element cemented, glued together to form a optical system (col. 3, lines 23-30).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lee with Hoppe; because it prevents optical misalignment.
Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents US 20210239980 A1, US 20170255020 A1, US 20150370074 A1, and US 20120162549 A1 disclose HMD having a transmissive display between the user and a curved beam splitter/combiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882